EXHIBIT 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is executed as of this 10th day of
September, 2007, by and between Kohl’s Department Stores, Inc. (“Company”) and
_________________________ (“Employee”).

RECITALS

The Company desires to employ Employee, and Employee desires to be employed by
the Company, on the terms and conditions set forth herein.

The parties believe it is in their best interests to make provision for certain
aspects of their relationship during and after the period in which Employee is
employed by the Company.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Employee (“Parties”), the Parties agree as follows:

ARTICLE I

EMPLOYMENT

1.1

Term of Employment.  The Company employs Employee, and Employee accepts
employment by the Company, for the three (3) year period commencing on September
10, 2007 (“Initial Term”), subject to earlier termination as hereinafter set
forth in Article III, below.  This Agreement shall be automatically extended for
one (1) day each day during the term (collectively, “Renewal Terms”;
individually, “Renewal Term”) unless either party shall give the other with a
written notice of intention not to renew, in which case this Agreement shall
terminate as of the end of the Initial Term or said Renewal Term, as applicable.
 If this Agreement is extended, the terms of this Agreement during such Renewal
Term shall be the same as the terms in effect immediately prior to such
extension (including the early termination provisions set forth in Article III,
below), subject to any such changes or modifications as mutually may be agreed
between the Parties as evidenced in a written instrument signed by both the
Company and Employee.  If Employee’s employment is terminated for any reason
specified in Section 3.1, below, after either party has provided a notice of
non-renewal under this Section 1.1, such termination will be treated as a
termination under the applicable provision of Section 3.1 and not as a
termination due to non-renewal under this Section 1.1.

1.2

Position and Duties.  Employee shall be employed in the position of Senior
Executive Vice President, and shall be subject to the authority of, and shall
report to, the Company’s ________________ (“____”) and/or Board of Directors
(“Board”).  Employee’s duties and responsibilities shall include all those
customarily attendant to the position of Senior Executive Vice President and
such other duties and responsibilities as may be





assigned from time to time by Employee’s supervisor and/or the Company’s Board.
 Employee shall devote Employee’s entire business time, attention and energies
exclusively to the business interests of the Company while employed by the
Company except as otherwise specifically approved in writing by Employee’s
supervisor and/or the Company’s Board.  During the Initial Term and any Renewal
Term, Employee may not participate on the board of directors or any similar
governing body of any for-profit entity other than the Company, unless first
approved in writing by the Company’s Board.

ARTICLE II

COMPENSATION AND OTHER BENEFITS

2.1

Base Salary.  During the Initial Term and any Renewal Term, the Company shall
pay Employee an annual base salary as described in Exhibit A (a copy of which is
attached hereto and incorporated herein), payable in accordance with the normal
payroll practices and schedule of the Company (“Base Salary”).  The Base Salary
shall be subject to adjustment from time to time as determined by the Board.

2.2

Benefit Plans and Fringe Benefits.  During the Initial Term or any Renewal Term,
Employee will be eligible to participate in the plans, programs and policies
including, without limitation, group medical insurance, fringe benefits, paid
vacation, expense reimbursement and incentive pay plans, which the Company makes
available to senior executives of the Company in accordance with the eligibility
requirements, terms and conditions of such plans, programs and policies in
effect from time to time.  Employee acknowledges and agrees that the Company may
amend, modify or terminate any of such plans, programs and policies at any time
at its discretion.

2.3

Equity Plans or Programs.  During the Initial Term or any Renewal Term, Employee
may be eligible to participate in stock option, phantom stock, restricted stock
or other similar equity-incentive plans or programs which the Company may
establish from time to time.  The terms of any such plans or programs, and
Employee’s eligibility to participate in them, shall be established by the Board
at its sole discretion.  Employee acknowledges and agrees that the Company may
amend, modify or terminate any of such plans or programs at any time at its
discretion.




ARTICLE III

TERMINATION

3.1

Right to Terminate; Automatic Termination.

(a)

Termination Without Cause.  Subject to Section 3.2, below, the Company
may terminate Employee’s employment and all of the Company’s obligations under
this Agreement at any time and for any reason.

(b)

Termination For Cause.  Subject to Section 3.2, below, the Company may terminate
Employee’s employment and all of the Company’s obligations under this Agreement
at any time for Cause (defined below) by giving notice to Employee stating the
basis for such termination, effective immediately upon giving such
notice or at such other





time thereafter as the Company may designate.  “Cause” shall mean any of the
following:  (i) Employee’s continuous failure to substantially perform
Employee’s duties after a written demand for substantial performance is
delivered to Employee that specifically identifies the manner in which the
Company believes that Employee has not substantially performed his/her duties,
and Employee has failed to demonstrate substantial efforts to resume substantial
performance of Employee’s duties on a continuous basis within sixty (60)
calendar days after receiving such demand; (ii) Employee’s violation of a
material provision of “Kohl’s Ethical Standards and Responsibilities” which is
materially injurious to the Company, monetarily or otherwise; (iii) any
dishonest or fraudulent conduct which results, or is intended to result, in gain
to Employee or Employee’s personal enrichment at the expense of the Company;
(iv) any material breach of this Agreement by Employee after a written notice of
such breach is delivered to Employee that specifically identifies the manner in
which the Company believes that Employee has breached this Agreement, and
Employee has failed to cure such breach within thirty (30) calendar days after
receiving such demand; provided, however, that no cure period shall be required
for breaches of Articles IV, V or VII, below, of this Agreement; or (v)
conviction of Employee, after all applicable rights of appeal have been
exhausted or waived, of any crime that materially discredits the Company or is
materially detrimental to the Company’s reputation or goodwill.

(c)

Termination for Good Reason.  Subject to Section 3.2, below, Employee may
terminate Employee’s employment and all of the Company’s obligations under this
Agreement at any time for Good Reason (defined below) by giving notice to the
Company stating the basis for such termination, effective immediately upon
giving such notice.  “Good Reason” shall mean any of the following: (i) a
material reduction in the Employee’s status, title, position, responsibilities
or Base Salary; (ii) any material breach by the Company of this Agreement; (iii)
any purported termination of the Employee’s employment for Cause which does not
comply with the terms of this Agreement; or (iv) a mandatory relocation of
Employee’s employment with the Company from the Milwaukee, Wisconsin area,
except for travel reasonably required in the performance of Employee’s duties
and responsibilities; provided, however, that no termination shall be for Good
Reason until the Employee has provided the Company with written notice of the
conduct alleged to have caused Good Reason and at least thirty (30) calendar
days have elapsed and the Company has failed to demonstrate substantial efforts
to cure any such alleged conduct after the Company’s receipt of such written
notice from Employee.

(d)

Termination by Death or Disability.  Subject to Section 3.2, below, Employee’s
employment and the Company’s obligations under this Agreement shall terminate
automatically, effective immediately and without any notice being necessary,
upon Employee’s death or a determination of Disability of Employee.  For
purposes of this Agreement, “Disability” means the inability of Employee, due to
a physical or mental impairment, to perform the essential functions of
Employee’s job with the Company, with or without a reasonable accommodation and
such inability has or is reasonably anticipated to continue or has continued for
a period of two hundred seventy (270) consecutive days or for a period or
periods aggregating two hundred fifteen (215) business days in any consecutive
twelve (12) month period.  A determination of Disability shall be made by
the Company, which may, at its sole discretion, consult with a physician or
physicians





satisfactory to the Company, and Employee shall cooperate with any efforts to
make such determination.  Any such determina­tion shall be conclusive and
binding on the parties.  Any determination of Disability under this
Section 3.1(d) is not intended to alter any benefits any party may be entitled
to receive under any disability insurance policy carried by either the Company
or Employee with respect to Employee, which benefits shall be governed solely by
the terms of any such insurance policy.

(e)

Termination by Resignation.  Subject to Section 3.2, below, Employee’s
employment and the Company’s obligations under this Agreement shall terminate
automatically, effective immediately upon Employee’s provision of written notice
to the Company of Employee’s resignation from employment with the Company or at
such other time as may be mutually agreed between the Parties following the
provision of such notice.

3.2

Rights Upon Termination.

(a)

Termination By Company for Cause, By Employee Other Than For Good Reason or By
Employee’s Non-Renewal.  If Employee’s employment is terminated by the Company
pursuant to Section 3.1(b), above, by Employee pursuant to Section 3.1(e),
above, or due to non-renewal by Employee pursuant to Section 1.1, above,
Employee shall have no further rights against the Company hereunder, except for
the right to receive (i) any unpaid Base Salary with respect to the period prior
to the effective date of termination together with payment of any vacation that
Employee has accrued but not used through the date of termination (collectively
“Final Pay”); (ii) reimbursement of expenses to which Employee is entitled
under Section 2.2, above (“Final Expenses”); and (iii) Employee’s unpaid bonus,
if any, attributable to any complete fiscal year of the Company ended before the
date of termination (in the aggregate the “Accrued Benefits”).  Any such bonus
payment shall be made at the same time as any such bonus is paid to other
similarly situated executives of the Company.  Furthermore, under this Section
3.2(a), vesting of any Company stock options granted to Employee ceases on the
date of termination, and any unvested stock options lapse and are forfeited
immediately upon termination.

(b)

Termination By Company’s Non-Renewal or Due to Employee’s Death.  If Employee’s
employment is terminated due to non-renewal by the Company pursuant to Section
1.1, above, or due to Employee’s death pursuant to Section 3.1(d), above,
Employee shall have no further rights against the Company hereunder, except for
the right to receive (i) Accrued Benefits; (ii) a share of any bonus
attributable to the fiscal year of the Company during which the date of
termination occurs determined as follows:  the product of the average bonuses
paid or payable, including any amounts that were deferred in respect of the
three (3) fiscal years immediately preceding the fiscal year in which the
termination occurs (the “Recent Average Bonus”) and (y) a fraction, the
numerator of which is the number of days completed in the current fiscal year
through the date of termination and the denominator of which is three hundred
sixty-five (365) (the “Pro Rata Bonus”).  Such bonus payments shall be made at
the same time as any such bonuses are paid to other similarly situated
executives of the Company.  Employee shall also be entitled to a severance
payment equal to fifty percent (50%) of Employee’s Base Salary payable for one
(1) year following the date of termination pursuant to normal payroll practices.
 





Furthermore, under this Section 3.2(b), vesting of any Company stock options
granted to Employee prior to the date of termination shall continue as scheduled
during the term of this Agreement, after which such vesting ceases, and any
unvested stock options lapse and are forfeited; provided, however, that if
Employee’s termination is due to Employee’s death, all Company stock options
granted to Employee immediately vest upon the date of Employee’s death.

(c)

Termination Due to Disability.  If Employee’s employment is terminated due to
Employee’s Disability pursuant to Section 3.1(d), above, Employee shall have no
further rights against the Company hereunder, except for the right to receive
(i) Accrued Benefits; (ii) the Pro Rata Bonus, plus; (iii) a Severance Benefit.
 Any such bonus payments shall be made at the same time as any such bonuses are
paid to other similarly situated executives of the Company.  For purposes of
this Section 3.2(c), “Severance Benefit” means six (6) months of Base Salary,
payable in equal installments during the six (6) month period following
Employee’s exhaustion of any short-term disability benefits provided by the
Company, in accordance with the normal payroll practices and schedule of the
Company.  The amount of such Severance Benefit shall be reduced by any
compensation (including any payments from the Company or any benefit plans or
program paid for by the Company, received by Employee under any disability
plans, programs or policies offered by the Company) earned or received by
Employee during the six (6) month period following the date of termination, or
the six (6) month period during which Employee receives the Severance Benefit,
and Employee agrees to reimburse the Company for the amount of any such
reduction.  Employee acknowledges and agrees that, upon the cessation, if any,
of such Disability during the period of the payment of the Severance Benefit,
he/she has an obligation to use his/her reasonable efforts to secure other
employment consistent with Employee’s status and experience and that his/her
failure to do so, as determined at the sole discretion of the Board, is a breach
of this Agreement.  Furthermore, under this Section 3.2(c), vesting of any
Company stock options granted to Employee ceases on the date of termination, and
any unvested stock options lapse and are forfeited immediately upon termination.

(d)

Termination By Company Without Cause or By Employee for Good Reason.

i.

No Change of Control.  If Employee’s employment is terminated by the Company
pursuant to Section 3.1(a), above, or by the Employee pursuant to Section
3.1(c), above, and such termination does not occur three (3) months prior to or
within one (1) year after the occurrence of a Change of Control (defined below),
Employee shall have no further rights against the Company hereunder, except for
the right to receive (A) Accrued Benefits; (B) a Severance Payment (defined
below); (C) the Pro Rata Bonus; provided, however, that such bonus payments
shall be made at the same time as any such bonuses are paid to other similarly
situated executives of the Company; (D) outplacement services from an
outplacement service company of the Company’s choosing at a cost not to exceed
Twenty Thousand Dollars ($20,000.00), payable directly to such outplacement
service company (“Outplacement Services”); and (E) Health Insurance





Continuation (defined below) for a period of two (2) years following the
effective date of Employee’s termination.  For purposes of this Section
3.2(d)(i), “Severance Payment” means payment of Employee’s Base Salary for the
remainder of the Initial Term or the then current Renewal Term, as applicable,
pursuant to the normal payroll practices and schedule of the Company.  The
amount of such Severance Payment shall be reduced by any compensation earned or
received by Employee from any source for service rendered during the remainder
of the Initial Term or the then current Renewal Term, as applicable, and
Employee agrees to reimburse the Company for any portion of the Severance
Payments made to the extent of any such compensation, net of any taxes owed by
employee on such compensation.  Furthermore, under this Section 3.2(d)(i),
vesting of any Company stock options granted to Employee prior to the date of
termination shall continue as scheduled until the term of this Agreement
expires, after which such vesting ceases and any unvested stock options lapse
and are forfeited.

ii.

Change of Control.  If Employee’s employment is terminated by the Company
pursuant to Section 3.1(a), above, or by the Employee pursuant to Section
3.1(c), above, and such termination occurs within three (3) months prior to or
one (1) year after the occurrence of a Change of Control (defined below),
Employee shall have no further rights against the Company hereunder, except for
the right to receive (A) Accrued Benefits; (B) a Severance Payment (defined
below); (C) the Pro Rata Bonus; provided, however, that such bonus payments
shall be made at the same time as any such bonuses are paid to other similarly
situated executives of the Company; (D) Health Insurance Continuation (defined
below) for a period of one (1) year following the effective date of Employee’s
termination; and (E) Outplacement Services.  For purposes of this Section
3.2(d)(ii), “Severance Payment” means an amount equal to the sum of (x)
Employee’s Base Salary for the period of time equal to the longer of the
remainder of the then current term of this Agreement or two and nine-tenths
(2.9) years (“Severance Period”) plus (y) an amount equal to the average
(calculated at the sole discretion of the Company) of the three (3) most recent
annual incentive com­pensation plan payments, if any, paid to Employee prior to
the effective date of termination multiplied times the number of incentive plan
payments Employee would have received during the remainder of the then current
term of this Agreement but not to exceed two and nine-tenths (2.9) years.  If
Employee received less than three (3) years’ incentive compensation, the Company
shall, in good faith, calculate an appropriate average based on Employee’s
tenure.  Furthermore, under this Section 3.2(d)(ii), vesting of any Company
stock options granted to Employee prior to termination shall occur immediately
upon the date of termination.

iii.

Definition – Change of Control.  “Change of Control” means the occurrence of (1)
the acquisition (other than from the Company) by any person, entity or group
(within the meaning of Section 13(d)(3) or





14(d)(2) of the Securities Exchange Act of 1934, as amended (“Exchange Act”)),
other than the Company, a subsidiary of the Company or any employee benefit plan
or plans sponsored by the Company or any subsidiary of the Company, directly or
indirectly, of beneficial ownership (within the meaning of Exchange Act Rule
13d-3) of thirty-three percent (33%) or more of the then outstanding shares of
common stock of the Company or voting securities representing thirty-three
percent (33%) or more of the combined voting power of the Company’s then
outstanding voting securities ordinarily entitled to vote in the election of
directors unless the Incumbent Board (defined below), before such acquisition or
within thirty (30) days thereafter, deems such acquisition not to be a Change of
Control; or (2) individuals who, as of the date of this Agreement, constitute
the Board (as of such date, “Incumbent Board”) ceasing for any reason to
constitute at least a majority of such Board; provided, however, that any person
becoming a director subsequent to the date of this Agreement whose election, or
nomination for election by the shareholders of the Company, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be for purposes of this Agreement, considered as though such person were a
member of the Incumbent Board but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest which was (or, if threatened, would have been)
subject to Exchange Act Rule 14a-12(c); or (3) the consummation of any merger,
consolidation or share exchange of the Company with any other corporation, other
than a merger, consolidation or share exchange which results in more than sixty
percent (60%) of the outstanding shares of the common stock, and voting
securities representing more than sixty percent (60%) of the combined voting
power of then outstanding voting securities entitled to vote generally in the
election of directors, of the surviving, consolidated or resulting corporation
being then beneficially owned, directly or indirectly, by the persons who were
the Company’s shareholders immediately prior to such transaction in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the Company’s then outstanding Common Stock or then outstanding
voting securities, as the case may be; or (4) the consummation of any
liquidation or dissolution of the Company or a sale or other disposition of all
or substantially all of the assets of the Company.

Following the occurrence of an event which is not a Change of Control whereby
there is a successor company to the Company, or if there is no such successor
whereby the Company is not the surviving corporation in a merger or
consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this Agreement, shall thereafter be referred to as
the Company.

iv.

Definition – Health Insurance Continuation.  For purposes of Sections 3.2(d)(i)
and 3.2(d)(ii) above, the term “Health Insurance Continuation” means that, if
Employee (and Employee’s eligible dependents), following





termination from employment under Sections 3.2(d)(i) and 3.2(d)(ii) above,
timely elects to participate in the Company’s group health insurance plans
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company will pay the normal monthly employer’s cost of
coverage under the Company’s group health insurance plans for full-time
employees toward such COBRA coverage for the specified period of time, if any,
set forth in Sections 3.2(d)(i) and 3.2(d)(ii).  If the specified period of time
provided for in this Agreement is longer than the end of the 18-month period for
which Employee is eligible for COBRA, the Company will, until the end of such
longer period, pay the normal monthly employer’s cost of coverage under the
Company’s group health insurance plans to, at its sole discretion, allow
Employee to continue to participate in such plans (if allowed by law and the
Company’s policies, plans and programs) or allow Employee to purchase reasonably
comparable individual health insurance coverage through the end of such longer
period.  Employee acknowledges and agrees that Employee is responsible for
paying the balance of any costs not paid for by the Company under this Agreement
which are associated with Employee’s participation in the Company’s health
insurance plans or individual health insurance and that Employee’s failure to
pay such costs may result in the termination of Employee’s participation in such
plans or insurance.  Employee acknowledges and agrees that the Company may
deduct from any Severance Payment Employee receives pursuant to this Agreement,
amounts that Employee is responsible to pay for Health Insurance Continuation.
 Any Health Insurance Continuation provided for herein will cease on the date on
which Employee becomes eligible for health insurance coverage under another
employer’s group health insurance plan, and, within five (5) calendar days of
Employee becoming eligible for health insurance coverage under another
employer’s group health insurance plan, Employee agrees to inform the Company of
such fact in writing.

 (e)

Delay of Payments if Required by Section 409A.  If amounts paid to Employee
pursuant to any Subsection of Section 3.2 would be subject to a penalty under
Section 409A of the Internal Revenue Code because Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i), such payments will be
delayed until a date which is six (6) months after Employee’s termination of
employment, at which point any such delayed payments will be paid to Employee in
a lump sum.

3.3

Return of Records.  Upon termination of employment, for whatever reason, or upon
request by the Company at any time, Employee shall immediately return to the
Company all documents, records, and materials belonging and/or relating to the
Company, and all copies of all such materials.  Upon termination of employment,
for whatever reason, or upon request by the Company at any time, Employee
further agrees to destroy such records maintained by Employee on Employee’s own
computer equipment.

3.4

Release.  As a condition to the receipt of any amounts or benefits after
termination of employment for whatever reason, Employee, or his personal





representative, shall be required to execute a written release agreement in a
form satisfactory to the Company containing, among other items, a general
release of claims against the Company.

3.5

Excise Tax Payments.

(a)

Notwithstanding anything contained in this Agreement to the contrary, in the
event any payment or distribution to or for the benefit of Employee, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, his employment
with the Company (a “Payment” or “Payments”), would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) or any interest or penalties are incurred by Employee with respect to
such excise tax (such excise tax, together with any interest and penalties, are
collectively referred to as the “Excise Tax”), then Employee shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Employee of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, Employee retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.

(b)

A determination shall be made as to whether and when Gross-Up Payment is
required pursuant to this Section 3.5 and the amount of such Gross-Up Payment,
such determination to be made within fifteen (15) business days of the
Termination Date, or such other time as requested by Company or Employee
(provided Employee reasonably believes that any of the Payments may be subject
to the Excise Tax).  Such determination shall be made by a national independent
accounting firm selected by Employee (the “Accounting Firm”).  All fees, costs
and expenses including, but not limited to, the cost of retaining experts of the
Accounting Firm, shall be borne by Company and Company shall pay such fees,
costs and expenses as they become due.  The Accounting Firm shall provide to
Company and Employee detailed supporting calculations acceptable to Employee.
 The Gross-Up Payment, if any, as determined pursuant to this Section 3.5(b)
shall be paid by Company to Employee within five (5) business days of the
receipt of the Accounting Firm’s determination.  If the Accounting Firm
determines that no Excise Tax is payable by Employee with respect to a Payment
or Payments, it shall furnish Employee with an unqualified opinion that no
Excise Tax will be imposed with respect to any such Payment or Payments.  Any
such initial determination by the Accounting Firm of the Gross-Up Payment shall
be binding upon Company and Employee subject to the application of Section
3.5(c), below.

(c)

As a result of the uncertainty in the application of Sections 4999 and 280G of
the Code, it is possible that a Gross-Up Payment (or a portion thereof) will be
paid which should not have been paid (an “Overpayment”) or a Gross-Up Payment
(or a portion thereof) which should have been paid will not have been paid (an
“Underpayment”).  An Underpayment shall be deemed to have occurred upon notice
(formal or informal) to Employee to Employee from any governmental taxing
authority that the tax liability of Employee (whether in respect of the then
current taxable year of Employee or in respect of any prior taxable year of
Employee) may be increased by





reason of the imposition of the Excise Tax on a Payment or Payments with respect
to which Company has failed to make a sufficient Gross-Up Payment.  An
Overpayment shall be deemed to have occurred upon a “Final Determination” (as
hereinafter defined) that the Excise Tax shall not be imposed upon a Payment or
Payments with respect to which Employee had previously received a Gross-Up
Payment.  A Final Determination shall be deemed to have occurred when Employee
has received from the applicable governmental taxing authority a refund of taxes
or other reduction in his tax liability by reason of the Overpayment and upon
either (i) the date a determination is made by, or an agreement is entered into
with, the applicable governmental taxing authority which finally and
conclusively binds Employee and such taxing authority, or in the event a claim
is brought before a court of competent jurisdiction, the date upon which a final
determination has been made by such court and either all appeals have been taken
and finally resolved, or the time for all appeals has expired; or (ii) the
expiration of the statute of limitations with respect to Employee’s applicable
tax return.  If an Underpayment occurs, Employee shall promptly notify Company
and Company shall pay to Employee at least five (5) business days prior to the
date on which the applicable governmental taxing authority has requested
payment, an additional Gross-Up Payment equal to the amount of the Under­payment
plus any interest and penalties imposed on the Underpayment.  If an Overpayment
occurs, the amount of the Overpayment shall be treated as a loan by Company to
Employee and Employee shall, within ten (10) business days of the occurrence of
such Overpayment, pay to Company the amount of the Overpayment plus interest at
an annual rate equal to the rate provided for in Section 1274(b)(2)(B) of the
Code from the date the Gross-Up Payment (to which the Overpayment relates) was
paid to Employee.

(d)

Notwithstanding anything contained in this Agreement to the contrary, in the
event it is determined that an Excise Tax will be imposed on any Payment or
Payments, Company shall pay to the applicable governmental taxing authorities as
Excise Tax withholding, the amount of the Excise Tax that Company has actually
withheld from the Payment or Payments.

ARTICLE IV

CONFIDENTIALITY




4.1

Acknowledgments.  Employee acknowledges and agrees that, as an integral part of
its business, the Company has expended a great deal of time, money and effort to
develop and maintain confidential, proprietary and trade secret information to
compete against similar businesses and that this information, if misused or
disclosed, would be harmful to the Company’s business and competitive position
in the marketplace.  Employee further acknowledges and agrees that in Employee’s
position with the Company, the Company provides Employee with access to its
confidential, proprietary and trade secret information, strategies and other
confidential business information that would be of considerable value to
competitive businesses.  As a result, Employee acknowledges and agrees that the
restrictions contained in this Article IV are





reasonable, appropriate and necessary for the protection of the Company’s
confidential, proprietary and trade secret information.

4.2.

Confidentiality Obligations.  During the term of Employee’s employment under
this Agreement, Employee will not directly or indirectly use or disclose any
Confidential Information or Trade Secrets (defined below) except in the interest
and for the benefit of the Company.  After the termination, for whatever reason,
of Employee’s employment with the Company, Employee will not directly or
indirectly use or disclose any Trade Secrets unless such information ceases to
be deemed a Trade Secret by means of one of the exceptions set forth in Section
4.3(c), below.  For a period of two (2) years following termination, for
whatever reason, of Employee’s employment with the Company, Employee will not
directly or indirectly use or disclose any Confidential Information, unless such
information ceases to be deemed Confidential Information by means of one of the
exceptions set forth in Section 4.3(c), below.

4.3

Definitions.

(a)

Trade Secret.  The term “Trade Secret” shall have that meaning set forth under
applicable law.  This term is deemed by the Company to specifically include all
Company-created computer source code and any confidential information received
from a third party with whom the Company has a binding agreement restricting
disclosure of such confidential information.

(b)

Confidential Information.  The term “Confidential Information” shall mean all
non-Trade Secret or proprietary information of the Company which has value to
the Company and which is not known to the public or the Company’s competitors,
generally, including, but not limited to, new products, customer lists, pricing
policies and strategies, employment records and policies, operational methods,
marketing plans and strategies, advertising plans and strategies, product
development techniques and plans, business acquisition and divestiture plans,
resources, sources of supply, suppliers and supplier contractual relationships
and terms, technical processes, designs, inventions, research programs and
results, source code, short-term and long-range planning, projections,
information systems, sales objectives and performance, profits and profit
margins, and seasonal plans, goals and objectives.

(c)

Exclusions.  Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Article IV shall not apply to, any information which: (i) can be
demonstrated by Employee to have been known by Employee prior to Employee’s
employment by the Company; (ii) is or becomes generally available to the public
through no act or omission of Employee; (iii) is obtained by Employee in good
faith from a third party who discloses such information to Employee on a
non-confidential basis without violating any obligation of confidentiality or
secrecy relating to the information disclosed; or (iv) is independently
developed by Employee outside the scope of Employee’s employment without use of
Confidential Information or Trade Secrets.





ARTICLE V

RESTRICTED SERVICES OBLIGATION

5.1

Acknowledgments.  Employee acknowledges and agrees that the Company is one of
the leading retail companies in the United States, with department stores
throughout the United States, and that the Company compensates executives like
Employee to, among other things, develop and maintain valuable goodwill and
relationships on the Company’s behalf (including relationships with customers,
suppliers and vendors) and to maintain business information for the Company’s
exclusive ownership and use.  As a result, Employee acknowledges and agrees that
the restrictions contained in this Article V are reasonable, appropriate and
necessary for the protection of the Company’s goodwill, customer, supplier and
vendor relationships and confidential information and trade secrets.  Employee
further acknowledges and agrees that the restrictions contained in this Article
V will not pose an undue hardship on Employee or Employee’s ability to find
gainful employment.

5.2

Restricted Services Obligation.  For the one (1) year period following
termination, for whatever reason, of Employee’s employment with the Company,
Employee will not, directly or indirectly, provide Restricted Services (defined
below) for or on behalf of any Competitive Business (defined below).  During
such one (1) year period, Employee also will not, directly or indirectly,
provide any Competitive Business with any advice or counsel in the nature of the
Restricted Services.

5.3

Definitions.  For purposes of this Article V, the following are defined terms:

(a)

Restricted Services.  “Restricted Services” shall mean services of any kind or
character comparable to those Employee provided to the Company during the
eighteen (18) month period immediately preceding Employee’s last date of
employment with the Company.

(b)

Competitive Business.  “Competitive Business” shall mean any entity (including
related entities) that as of the time of the determination (i) generates, in the
aggregate with its related entities, more than Five Hundred Million Dollars
($500,000,000) in annual revenues; and (ii) operates or owns a Retail Business.
 “Competitive Business” shall also include a business that provides a buying
office or sourcing service to a Retail Business.  “Retail Business” means any
business or related businesses engaged in the sale of products at retail which
derives at least twenty percent (20%) of its annual revenue from the sale of
Goods in the United States and owns or operates retail stores located within
twenty-five (25) miles of any store operated by Kohl’s Corporation or any of its
subsidiaries.

(c)

Goods.  “Goods” means merchandise categories that comprise at least ten percent
(10%) of the Company’s annual revenues during the twelve (12) months prior to
Employee’s last date of employment with the Company.





ARTICLE VI

BUSINESS IDEAS; NON-DISPARAGEMENT

6.1

Assignment of Business Ideas.  Employee shall immediately disclose to the
Company a list of all inventions, patents, applications for patent, copyrights,
and applications for copyright in which Employee currently holds an interest.
 The Company will own, and Employee hereby assigns to the Company, all rights in
all Business Ideas.  All Business Ideas which are or form the basis for
copyrightable works shall be considered “works for hire” as that term is defined
by United States Copyright Law.  Any works that are not found to be “works for
hire” are hereby assigned to the Company.  While employed by the Company and for
one (1) year thereafter, Employee will promptly disclose all Business Ideas to
the Company and execute all documents which the Company may reasonably require
to perfect its patent, copyright and other rights to such Business Ideas
throughout the world.  After Employee’s employment with the Company terminates,
for whatever reason, Employee will cooperate with the Company to assist the
Company in perfecting its rights to any Business Ideas including executing all
documents which the Company may reasonably require.

6.2

Business Ideas.  The term “Business Ideas” as used in this Agreement means all
ideas, inventions, data, software, developments and copyrightable works, whether
or not patentable or registrable, which Employee originates, discovers or
develops, either alone or jointly with others while Employee is employed by the
Company and for one (1) year thereafter and which are (a) related to any
business known by Employee to be engaged in or contem­plated by the Company,
(b) originated, discovered or developed during Employee’s working hours during
his employment with the Company, or (c) originated, discovered or developed in
whole or in part using materials, labor, facilities, Confidential Information,
Trade Secrets, or equipment furnished by the Company.

6.3

Non-Disparagement.  Employee agrees not to engage at any time in any form of
conduct or make any statements or representations, or direct any other person or
entity to engage in any conduct or make any statements or representations, that
disparage, criticize or otherwise impair the reputation of the Company, its
affiliates, parents and subsidiaries and their respective past and present
officers, directors, stockholders, partners, members, agents and employees.
 Nothing contained in this Section 6.3 shall preclude Employee from providing
truthful testimony or statements pursuant to subpoena or other legal process or
in response to inquiries from any government agency or entity.

ARTICLE VII

EMPLOYEE NON-SOLICITATION

During the term of Employee’s employment with the Company and for one (1) year
thereafter, Employee shall not directly or indirectly encourage any Company
employee to terminate his/her employment with the Company unless Employee does
so in the course of performing his duties for the Company and such encouragement
is in the Company’s best interests.





ARTICLE VIII

GENERAL PROVISIONS

8.1

Notices.  Any and all notices, consents, documents or communications provided
for in this Agreement shall be given in writing and shall be personally
delivered, mailed by registered or certified mail (return receipt requested) or
sent by courier, confirmed by receipt, and addressed as follows (or to such
other address as the addressed party may have substituted by notice pursuant
to this Section 8.1):

(a) If to the Company:




Kohl’s Department Stores, Inc.

N56 W17000 Ridgewood Drive

Menomonee Falls, WI  53051

Attn:  Richard D. Schepp, General Counsel




(b) If to Employee:

                                                             

                                                             

                                                             







Such notice, consent, document or communication shall be deemed given upon
personal delivery or receipt at the address of the party stated above or at any
other address specified by such party to the other party in writing, except that
if delivery is refused or cannot be made for any reason, then such notice shall
be deemed given on the third day after it is sent.

8.2

Employee Disclosures and Acknowledgments.

(a)

Prior Obligations.  Attached as Exhibit B is a list of prior obligations
(written and oral), such as confidentiality agreements or covenants restricting
future employment or consulting, that Employee has entered into which may
restrict Employee’s ability to perform Employee’s duties as an Employee for the
Company.

(b)

Confidential Information of Others.  Employee certifies that Employee has not,
and will not, disclose or use during Employee’s time as an employee of the
Company, any confidential information which Employee acquired as a result of any
previous employment or under a contractual obligation of confidentiality or
secrecy before Employee became an employee of the Company.

(c)

Scope of Restrictions.  By entering into this Agreement, Employee acknowledges
the nature of the Company’s business and the nature and scope of the
restrictions set forth in Articles IV, V and VII, above, including specifically
Wisconsin’s Uniform Trade Secrets Act, presently § 134.90, Wis. Stats.  Employee
acknowledges and represents that the scope of such restrictions are appropriate,
necessary and reasonable for the protection of the Company’s business, goodwill,
and property rights.  Employee further acknowledges that the restrictions
imposed will not prevent Employee from





earning a living in the event of, and after, termination, for whatever reason,
of Employee’s employment with the Company.  Nothing herein shall be deemed to
prevent Employee, after termination of Employee’s employment with the Company,
from using general skills and knowledge gained while employed by the Company.

(d)

Prospective Employers.  Employee agrees, during the term of any restriction
contained in Articles IV, V and VII, above, to disclose such provisions to any
future or prospective employer.  Employee further agrees that the Company may
send a copy of this Agreement to, or otherwise make the provisions hereof known
to, any such employer.

8.3

Effect of Termination.  Notwithstanding any termination of this Agreement, the
Employee, in consideration of his employment hereunder, shall remain bound by
the provisions of this Agreement which specifically relate to periods,
activities or obligations upon or subsequent to the termination of the
Employee’s employment.

8.4

Confidentiality of Agreement. Employee agrees that, with the exception of
disclosures pursuant to Section 8.2(d), above, Employee will not disclose,
directly or indirectly, the terms of this Agreement to any third party;
provided, however, that following Employee’s obtaining a promise of
confidentiality for the benefit of the Company from Employee’s tax preparer,
accountant, attorney and spouse, Employee may disclose the terms of this
Agreement to such of these individuals who have made such a promise of
confidentiality.  This provision shall not prevent Employee from disclosing such
matters in testifying in any hearing, trial or other legal proceeding where
Employee is required to do so.

8.5

Cooperation.  Employee agrees to take all reasonable steps during and after
Employee’s employment with the Company to make himself/herself available to and
to cooperate with the Company, at its request, in connection with any legal
proceedings or other matters in which it is or may become involved.  Following
Employee’s employment with the Company, the Company agrees to pay reasonable
compensation to Employee and to pay all reasonable expenses incurred by Employee
in connection with Employee’s obligations under this Section 8.5.

8.6

Effect of Breach.  In the event that Employee breaches any provision of this
Agreement, Employee agrees that the Company may suspend all additional payments
to Employee under this Agreement (including any Severance Payment), recover from
Employee any damages suffered as a result of such breach and recover from
Employee any reasonable attorneys’ fees or costs it incurs as a result of such
breach.  In addition, Employee agrees that the Company may seek injunctive or
other equitable relief, without the necessity of posting bond, as a result of a
breach by Employee of any provision of this Agreement.

8.7

Entire Agreement.  This Agreement contains the entire understanding and the full
and complete agreement of the Parties and supersedes and replaces any prior
understandings and agreements among the Parties, with respect to the subject
matter hereof.





8.8

Headings.  The headings of sections and paragraphs of this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.

8.9

Consideration.  Execution of this Agreement is a condition of Employee’s
employment with the Company and Employee’s employment by the Company, and the
benefits provided to Employee under this Agreement, constitute the consideration
for Employee’s undertakings hereunder.

8.10

Amendment.  This Agreement may be altered, amended or modified only in a
writing, signed by both of the Parties hereto.

8.11

Assignability.  This Agreement and the rights and duties set forth herein may
not be assigned by Employee, but may be assigned by the Company, in whole or in
part.  This Agreement shall be binding on and inure to the benefit of each party
and such party’s respective heirs, legal representatives, successors and
assigns.

8.12

Severability.  If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and
such invalid or unenforceable provision shall be construed in a manner so as to
give the maximum valid and enforceable effect to the intent of the Parties
expressed therein.

8.13

Waiver of Breach.  The waiver by either party of the breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by either party.

8.14

Governing Law; Construction.  This Agreement shall be governed by the internal
laws of the State of Wisconsin, without regard to any rules of construction
concerning the draftsman hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written above.




KOHL’S DEPARTMENT STORES, INC.:




By: ______________________________________

       

R.  Lawrence Montgomery,

Chief Executive Officer







EMPLOYEE:







                   ______________________________________








EXHIBIT A




BASE COMPENSATION

 












































EXHIBIT B




PRIOR OBLIGATIONS
























